     Case 19-32928         Doc 37       Filed 10/03/19 Entered 10/03/19 10:29:54        Desc Main
                                          Document     Page 1 of 5


                            UNITED STA TES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


In Re:                                                    Case No.: 19-32928-MER

Rancher's Legacy Meat Co.,                                Chapter 11

                          Debtor.



             NOTICE OF ENTRY OF APPEARANCE AND REQUEST FOR SERVICE


             PLEASE TAKE NOTICE pursuant to Bankruptcy Rule 901 0(b ), that Foley & Mansfield,

P.L.L.P. and Thomas J. Lallier, Foley & Mansfield, P.L.L.P., 250 Marquette Avenue, Suite

1200, Minneapolis, MN 55401, telephone number (612) 338-8788, facsimile number (612) 338-

8690, E-mail address tlallier@foleymansfield.com, is the attorney for the Debtor in the above-

captioned bankruptcy proceeding and said attorneys do hereby enter their appearance as counsel

for the Debtor.

             PLEASE TAKE FURTHER NOTICE pursuant to Bankruptcy Rule 2002 that the

undersigned requests that all notices and papers specified by the Rule and all other notices given

or required to be given in this case and all other papers served or required to be served in this

case be given to and served upon:

                                    Thomas J. Lallier
                                    Foley & Mansfield, P.L.L.P.
                                    250 Marquette A venue, Suite 1200
                                    Minneapolis, MN 55401
                                    tlallier@foleymansfield.com

The foregoing request includes, without limitation, all notices, orders, pleadings, motions,

applications, complaints, demands, hearings, requests or petitions, disclosure statements,

answering or reply papers, memoranda and briefs in support of any of the foregoing and any

other documents or items of correspondence brought before this Court with respect to these


1205915 vI
    Case 19-32928      Doc 37     Filed 10/03/19 Entered 10/03/19 10:29:54          Desc Main
                                    Document     Page 2 of 5


proceedings, whether formal or informal, whether written or oral, and whether transmitted or

conveyed by mail, delivery, telephone, telegraph, telex or otherwise.

Dated: October 3, 2019.                       FOLEY & MANSFIELD PLLP


                                         BY:/s/ Thomas J. Lallier
                                              Thomas J. Lallier (#163041)
                                              Foley & Mansfield, PLLP
                                              250 Marquette A venue, Suite 1200
                                              Minneapolis, MN 55401
                                              Telephone: (612) 338-8788
                                              Fax: (612) 338-8690
                                              tlallier@foleymansfield.com

                                              ATTORNEYS FOR RANCHER'S LEGACY
                                              MEAT CO.




                                                 2

1205915 vi
    Case 19-32928          Doc 37     Filed 10/03/19 Entered 10/03/19 10:29:54           Desc Main
                                        Document     Page 3 of 5




                                     Unsworn Affidavit of Service

STATE OF MINNESOTA )
                   ) ss.
COUNTY OF HENNEPIN )


            I, Jacquelyn J. LaVaque, declare under penalty of perjury that on October 3, 2019, I sent
copies of the attached Notice of Entry of Appearance and Request for Service to each entity
named below, at the address or method stated below for each entity:

Via CM/ECF                                            Via CM/ECF

Kenneth C. Edstrom                                    U.S. Trustee
Attorney for James Ratcliff                           Michael Fadlovich
Sapientia Law Group                                   1015 United States Courthouse
120 South Sixth Street, Suite 100                     300 South Fourth Street
Minneapolis, MN 55402                                 Minneapolis, MN 55415
kene@sapentialaw.com                                  michael.fadlovich@usdoj.gov
paralegal@sapientialaw.com                            ustpregion 12.mn.ecf@usdoj.gov
iovp@sapientialaw.com

ViaCMIECF                                             Via CM/ECF

Craig T. Dokken                                       Unsecured Creditors Committee
Attorney for James Ratcliff                           Member/Acting Chairperson:
Henningson & Snoxell, Ltd.
6900 Wedgwood Road, Suite 200                         Barton L. Seebach
Maple Grove, MN 55311                                 Attorney for Upper Iowa Beef LLC
cdokken@hennsnox law.com                              Story Schoeberl & Seebach, LLP
                                                      126 North Elm Street, PO Box 89
                                                      Cresco, IA 52136
                                                      Seebachlaw@outlook.com

ViaCM/ECF                                             Via CMIECF

Roger W. Damgaard                                     Counsel for Unsecured Creditors Committee:
Attorneys for New Angus, LLC, dba DemKota
Ranch Beef                                            Steven W. Golden
Woods, Fuller, Shultz & Smith P.C.                    Pachulski Stang Ziehl & Jones LLP
300 South Phillips Avenue, Suite 300                  919 North Market Street, 17th Floor
Post Office Box 5027                                  Wilmington, DE 19801
Sioux Falls, South Dakota 57117-5027




1205919 v
    Case 19-32928       Doc 37   Filed 10/03/19 Entered 10/03/19 10:29:54        Desc Main
                                   Document     Page 4 of 5



Roger.Damgaard@woodsfuller.com
Glee. Brookhouse@woodsfuller.com
                                      Via U.S. Mail:


Upper Lakes Foods                               TCF National Bank
801 Industry A venue                            Attn: Officer
Cloquet, MN 55720                               1405 Xenium Lane
                                                Plymouth, MN 55441


ASC Meyners Inc                                 Unsecured Creditors Committee Member:
5140 Palm Valley Road
Ponte Vedra Beach FL 32082                      Ben E. Keith
                                                Attn: Dan Harvick
                                                7600 Will Rogers Blvd.
                                                Fort Worth TX 76140
                                                dlharvick@benekeith.com

                                                Unsecured Creditors Committee Member:
Cornpart Family Farms, Inc.
45198 400th Street                              Empirical Foods, Inc.
Nicollet MN 56074                               dba NVM Distribution LLC NV
                                                950 Willow Drive
                                                Dakota Dunes SD 57049

Great Plains Beef LLC                           Green Bay Packaging, Inc.
Attn: Don Straight                              1700 Webster Court
4851 N 84th St.                                 Green Bay, WI 54302
Lincoln, NE 68507
Don-straight@iedmontefe.com

J&B Partners Inc.                               Lower Foods
PO Box 212                                      Double L Meats
13200 43rd St NE                                700 South 200 West
Saint Michael MN 55376                          Richmond UT 84333
Denise. Boock@ibgroup.con

New Angus, LLC - DemKota                        Paydayz Staffing Solutions Inc
13- 135th Street SW                             10740 Lyndale Ave. South, #16E
Aberdeen, SD 57401                              Bloomington MN 55420


Ratcliff Ranch                                  SSJR, LLC
24631 South Highway 2                           1306 West Taylor
Vinita OK 74301                                 Cloquet MN 55720

                                            2
1205919 vI
    Case 19-32928     Doc 37    Filed 10/03/19 Entered 10/03/19 10:29:54              Desc Main
                                  Document     Page 5 of 5




UW Provision Co.                                    Upper Iowa Beef, LLC
PO Box 620038                                       4614 Highway 63
2315 Pleasant View Road                             Lime Springs IA 52155
Middleton WI 53562-0038

Pro Cleaning Brother's Services, LLC                Veritiv Corporation
5441 N 4th Street                                   1000 Abernathy Road NE
Brooklyn Center, MN 55430                           Building 400, Ste. 1700
                                                    Atlanta, GA 30328


Definitive Technology Solutions, Inc. (DTS)         United Staffing Solutions, Inc.
9401 James Avenue S., Suite 120                     5501 Lakeland Avenue N, Suite 202
Bloomington, MN 55431                               Crystal, MN 55429

Team Personnel Headquarters                         A ward Staffing
259 University Avenue W, Suite A                    3035 White Bear Avenue, Suite 8
St. Paul, MN 55103                                  Maplewood, MN 55109

Unsecured Creditors Committee Member:               Unsecured Creditors Committee Member:

Barton L. Seebach                                   Empirical Foods, Inc.
Attorney for Upper Iowa Beef LLC                    d/b/a NVM Distribution, LLC
Story Schoeberl & Seebach, LLP                      Attn: Rich Jochum
15534 403'° Avenue                                  950 Willow Drive
Canton, MN 55922                                    Dakota Dunes, SD 57049
Seebachlaw.ia@outlook.com                           rjochum@empirical foods.com



Executed on: October 3, 2019.                 Signed: Isl Jacquelyn J. LaVague
                                                     Jacquelyn J. LaVaque
                                                     Foley & Mansfield, P.L.L.P.
                                                     250 Marquette A venue, Suite 1200
                                                     Minneapolis, MN 55401




                                                3
1205919 vI
